[ppploanclosingdocumentat001.jpg]
DocuSign Envelope ID: C730F4BB-CE88-4870-BBC6-EB7BE7FCFAC6 THIS IS A COPY
BUSINESS BANKING This is a copy view of the Authoritative Copy held CLOSING
DOCUMENTATION TRANSMITTAL / CHECKLISTby the designated custodian Return To:
Borrower: TECOGEN INC Guarantor(s) Transaction: $ 1,874,200.00 Term Loan
Collateral: Existing Customer: ALS #: 4750845009 Cust #: 043536131 Auto Payment
#: Overdraft #: N/A Closer Name: Originator: RM#: Telephone: Date: April 17,
2020 Branch: Cost Center #: 161 You must scan the COMPLETE NOTE & CHECKLIST TO
THE BB MONETARY MAILBOX IMMEDIATELY AFTER CLOSING AND PRIOR TO FUNDING Required
Reviewed By Documents LOAN Documents Closing Officer Note X 7a Paycheck
Protection Program Other: Borrower Paycheck Protection Application Req'd SBA
Documents Rec'd Req'd Rec'd WB Approval Document SBA Lender Checklist SBA
Express ONLY: SBASupplementalInfoforPLP/SBAExpressLn SBAForm1919 Joint PFS
(Signed & Dated) SBA Certification SBA Form 4506 Credit Elsewhere PLP ONLY:
Personal Resources Memo Lender App for Guaranty PLP/SBA Approval w/GP# SBA Form
1846 SBA Form 159 SBA Form 4 Signed Authorization SBA Form 4-1
CertificationofUseofProceeds(workingcapital) SBAForm 912 Cash Injection Affidait
SBA Form 1624 FEES TO COLLECT and WE WILL Credit to GENERAL LEDGER SBA Packaging
Fees $ SBACOPY Guarantee Fees $ VIEW UCC-1 Fees & Post UCC-1 Fees* $ *If not
closed by Bank Counsel $ Re: $ Re: $ Re: LOAN PROCEEDS : 10963300 Debit
100000581895320001anddeposit$ toCustomerDDAAcct #
DebitSuspenseGL#100000581895320001for$ Cutatellercheck for that amount and make
it payable to: Put loan # in ALPHA desc. FASB Business Valuation Fee General
Ledger Entries FAS91 # DR CR 100 00 161 6170010001 150.00 FAS91 Compensation
Contra 100 00 161 6702030001 FAS91 Expense Contra 100 00 161 2891180001
56,226.00 FAS91 Deferred Fees 100 00 161 5242010001 FAS91 Doc Prep Fee 56,226.00
150.00 Deferred Fees 56,226.00 150.00 Deferred Expenses Loan Documents Executed
as drawn. By: Bank Officer: Note sent to Comml Loan Ops: Final QC Date: Pkg to
Comml Loan Ops: SBATRANSPPP



--------------------------------------------------------------------------------



 
[ppploanclosingdocumentat002.jpg]
DocuSign Envelope ID: C730F4BB-CE88-4870-BBC6-EB7BE7FCFAC6 THIS IS A COPY This
is a copy view of the Authoritative Copy held by the designated custodian U.S.
Small Business Administration NOTE SBAU.S Small Business Administration SBA Loan
# 3095287210 SBA Loan Name: Paycheck Protection Program. Date: 4/17/20 Loan
Amount: $ 1,874,200.00 Interest Rate: 1.0% fixed interest rate Borrower Name
TECOGEN INC and Address: 45 FIRST AVENUE, WALTHAM, MA 02451 TECOGEN INC
Operating Company: Lender: Webster Bank, National Association 1. PROMISETOPAY:
In Return for the Loan, Borrower promises to pay to the order of Lender the
amount of One Million, Eight Hundred Seventy-Four Thousand, Two Hundred and
No/100 Dollars, interest on the unpaid Principal Balance, and all other amounts
required by this Note. 2. DEFINITIONS: (to the extent applicable to the subject
transaction): "Collateral" means any property taken as security for payment of
this Note or any guarantee of this Note. "Guarantor" means each person or entity
that signs a guarantee of payment of this Note. COPY"Loan" means the loan
evidenced by this Note. VIEW "Loan Documents" means the documents related to
this loan signed by Borrower, any Guarantor, or anyone who pledges collateral.
"SBA" means the Small Business Administration, an Agency of the United States of
America. Page 1 SBA Form 147 (06/03/02) Version 4.1 SBAPPP1



--------------------------------------------------------------------------------



 
[ppploanclosingdocumentat003.jpg]
DocuSign Envelope ID: C730F4BB-CE88-4870-BBC6-EB7BE7FCFAC6 THIS IS A COPY This
is a copy view of the Authoritative Copy held by the designated custodian 3.
PAYMENTTERMS: Borrower must make all payments at the place Lender designates.
The payment terms for this Note are: (3) (a) Payments and Interest Rate
Borrower(s) understand it will have a six (6) month repayment deferral period,
("Deferral Period") which starts on 5/17/2020 and ends on 10/17/2020 . Upon
expiration of the Deferral Period, Borrower understands and agrees to pay (18)
equal monthly installments of $ 104948.47 . Starting on 11/17/2020 .
Borrowerpayments are first applied to interest and then principal owed. If
Borrower still owes any amount under this Note after making its final payment on
4/17/2022 , Borrower will pay all of those amounts in full on that date, subject
to the forgiveness provision set forth in section (f). The Interest Rate on this
Note shall be calculated on an actual / 365 basis on the unpaid principal
balance. Borrower will make its monthly payments to Webster Bank, N.A. P.O. Box
1809 Hartford, CT 06144-1809 or a different place if required by Note Holder.
(b) Late Fees: There are no late charges for an overdue payment(s). (c)
Prepayment : Borrower may prepay this loan in whole or part at any time without
penalty. (d) THIS NOTE IS NOT SECURED AND THERE IS NO PERSONAL GUARANTEE
ASSOCIATED WITH THIS NOTE. BORROWER CERTIFIES THAT THE LOAN PROCEEDS SHALL BE
USED TO MAINTAIN CERTAIN PAYROLL COSTS, COVERED MORTGAGE INTEREST PAYMENTS,
LEASE PAYMENTS, AND UTILITIES. (e) For Borrowers who currently have any
additional loans outstanding with Lender, the Paycheck Protection Program shall
not constitute additional debt under any outstanding credit facility with
Lender. (f) Loan Forgiveness. Borrower understands and acknowledges that: You
will owe money when your loan is due if you use the loan proceeds for anything
other than payroll costs, mortgage interest, rent, and utilities payments over
the 8 weeks following obtaining the loan proceeds. It is anticipated that not
more than 25% of the forgiven amount may be for non-payroll costs. COPY VIEW
Page 2 SBA Form 147 (06/03/02)Version 4.1 SBAPPP2



--------------------------------------------------------------------------------



 
[ppploanclosingdocumentat004.jpg]
DocuSign Envelope ID: C730F4BB-CE88-4870-BBC6-EB7BE7FCFAC6 THIS IS A COPY This
is a copy view of the Authoritative Copy held by the designated custodian 4.
DEFAULT: (to the extent applicable to the subject transaction) Borrower is in
default under this Note if Borrower does not make a payment when due under this
Note, or if Borrower or Operating Company: A. Fails to do anything required by
this Note and other Loan Documents; B. Defaults on any other loan with Lender;
C. Does not preserve, or account to Lender's satisfaction for, any of the
Collateral or its proceeds; D. Does not disclose, or anyone acting on their
behalf does not disclose, any material fact to Lender or SBA; E. Makes, or
anyone acting on their behalf makes, a materially false or misleading
representation to Lender or SBA; F. Defaults on any loan or agreement with
another creditor, if Lender believes the default may materially affect
Borrower's ability to pay this Note; G. Fails to pay any taxes when due; H.
Becomes the subject of a proceeding under any bankruptcy or insolvency law; I.
Has a receiver or liquidator appointed for any part of their business or
property; J. Makes an assignment for the benefit of creditors; K. Has an adverse
change in financial condition or business operation that Lender believes may
materially affect Borrower's ability to pay this Note; L. Reorganizes, merges,
consolidates, or otherwise changes ownership or business structure without
Lender's prior written consent; or M. Becomes the subject of a civil or criminal
action that Lender believes may materially affect Borrower's ability to pay this
Note. 5. LENDER'S RIGHTS IF THERE IS A DEFAULT: (to the extent applicable to the
subject transaction). Without notice or demand and without giving up any of its
rights, Lender may: A. Require immediate payment of all amounts owing under this
Note; B. Collect all amounts owing from any Borrower or Guarantor; C. File suit
and obtain judgement; D. Take possession of any Collateral; or E. Sell, lease,
or otherwise dispose of, any Collateral at public or private sale, with or
without advertisement; 6. LENDER'S GENERAL POWERS: (to the extent applicable to
the subject transaction) Without notice and without Borrower's consent. Lender
may: A. Bid on or buy the Collateral at its sale or the sale of another
lienholder, at any price it chooses: B. Incur expenses to collect amounts due
under this Note, enforce the terms of this Note or any other Loan Document, and
preserve or dispose of the Collateral. Among other things, the expenses may
include payments for property taxes, prior liens, insurance, appraisals,
environmental remediation costs, and reasonable attorney's COPY fees and costs.
If Lender incurs such expenses, it may demand immediateVIEW repayment from
Borrower or add the expenses to the principal balance; C. Release anyone
obligated to pay this Note; D. Compromise, release, renew, extend or substitute
any of the Collateral; and E. Take any action necessary to protect the
Collateral or collect amounts owing on this Note. Page3 SBA Form 147
(06/03/02)Version 4.1 SBAPPP3



--------------------------------------------------------------------------------



 
[ppploanclosingdocumentat005.jpg]
DocuSign Envelope ID: C730F4BB-CE88-4870-BBC6-EB7BE7FCFAC6 THIS IS A COPY This
is a copy view of the Authoritative Copy held by the designated custodian 7.
WHEN FEDERAL LAW APPLIES: When SBA is the holder, this Note will be interpreted
and enforced under federal law, including SBA regulations. Lender or SBA may use
state or local procedures for filing papers, recording documents, giving notice,
foreclosing liens, and other purposes. By using such procedures, SBA does not
waive any federal immunity from state or local control, penalty, tax, or
liability. As to this Note, Borrower may not claim or assert against SBA any
local or state law to deny any obligation, defeat any claim of SBA, or preempt
federal law. 8. SUCCESSORS AND ASSIGNS: Under this Note, Borrower and Operating
Company include the successors of each, and Lender includes its successors and
assigns. 9. GENERAL PROVISIONS: (to the extent applicable to the subject
transaction) A. All individuals and entities signing this Note are jointly and
severally liable. B. Borrower waives all suretyship defenses. C. Borrower must
sign all documents necessary at any time to comply with the Loan Documents and
to enable Lender to acquire, perfect, or maintain Lender's liens on Collateral.
D. Lender may exercise any of its rights separately or together, as many times
and in any order it chooses. Lender may delay or forgo enforcing any of its
rights without giving up any of them. E. Borrower may not use an oral statement
of Lender or SBA to contradict or alter the written terms of this Note. F. If
any part of this Note is unenforceable, all other parts remain in effect. G. To
the extent allowed by law, Borrower waives all demands and notices in connection
with this Note, including presentment, demand, protest, and notice of dishonor.
Borrower also waives any defenses based upon any claim that Lender did not
obtain any guarantee; did not obtain, perfect, or maintain a lien upon
Collateral; impaired Collateral; or did not obtain the fair market value of
Collateral at a sale. COPY VIEW Page 4 SBA Form 147 (06/03/02)Version 4.1
SBAPPP4



--------------------------------------------------------------------------------



 
[ppploanclosingdocumentat006.jpg]
DocuSign Envelope ID: C730F4BB-CE88-4870-BBC6-EB7BE7FCFAC6 THIS IS A COPY This
is a copy view of the Authoritative Copy held by the designated custodian 10.
Giving of Notices: Any notice that must be given to Borrower under this Note
will be given by delivering it or by mailing it by first class mail addressed to
Borrower at the address above. A notice will be delivered or mailed to Borrower
at a different address if Borrower gives the Note Holder a notice of a different
address. Any notice that must be given to the Note Holder under this Note will
be given by mailing it by first class mail addressed to the Note Holder at the
address stated in Section 3 above. A notice will be mailed to the Note Holder at
a different address if Borrower is given a notice of that different address. 11.
GOVERNING LAW: Borrower understands and agrees that Lender is a national bank
headquartered in Connecticut, Lender's decision to make (or not make) any Loan
to Borrower occurs in Connecticut, and the Loan will be disbursed by Lender from
Connecticut. Consequently, the provisions of this Agreement will be governed by
federal law and (to the extent not preempted by federal law) the laws of the
State of Connecticut, without regard to conflict of law rules. 12. Changes to
Agreement: Except as otherwise indicated in this Agreement, no term or provision
of this Agreement may be changed unless agreed to in writing by both Lender and
Borrower. 13. Communicating with Borrower: To the extent permitted by applicable
law, and without limiting any other rights you may have, Borrower expressly
consents and authorizes Lender, and its affiliates or agents, and any subsequent
holder or servicer of the Loan to communicate with it, in connection with the
Application or the Loan, and in connection with all other current or future
loans, using any phone number or email address that Borrower provided in the
Application, or using any phone number or email address that Borrower provides
in the future. Lender, and its affiliates or agents, and any subsequent holder
or servicer of the Loan, may communicate with Borrower using any current or
future means of communication, including, but not limited to, automated
telephone dialing equipment, artificial or pre-recorded voice messages, SMS text
messages, email directed to me at a mobile telephone service, or email otherwise
directed to me, for any purpose other than telemarketing communications.
BORROWER AUTHORIZES THE USE OF SUCH MEANS OF COMMUNICATION EVEN IF BORROWER WILL
INCUR COSTS TO RECEIVE SUCH PHONE MESSAGES, TEXT MESSAGES, OR EMAILS. 14.
Electronic Signatures and Records. If Borrower executed this Agreement using an
electronic signature, Borrower intends: (i) the electronic signature to be an
electronic signature under applicable federal and state law, (ii) to conduct
business with the Lender using electronic records and electronic signatures. If
Borrower has signed this Agreement on paper and scanned the signed Agreement for
electronic transmission and delivery to Lender (via facsimile, electronic mail
or otherwise), then Borrower has consented to the use of electronic signatures
and records in connection with this Agreement, and the provisions of this
paragraph apply. Borrower agrees that this Agreement, any printout of Lender's
electronic record of this Agreement and related notices to be an original
document any related document or notice, and any related signature may not be
denied legal effect or enforceability solely because the record or signature is
in electronic form. Any transfer of the obligations of this Agreement set forth
herein will be subject to Article 9 of the Uniform CommercialCOPY Code. VIEW 15.
COMMUNICATIONS UNDER THE FEDERAL BANKRUPTCY CODE . Any communication with you
required or permitted under the Federal Bankruptcy Code must be in writing, must
include my account number and must be sent to Webster Bank, N.A. PO Box 30,
Waterbury CT 06720-0030. 16. Severability. If any provision of this Agreement is
held invalid or unenforceable by a court having jurisdiction, the remaining
provisions of this Agreement shall not be affected, and this Agreement shall be
construed as if such invalid or unenforceable provisions had not been included
in this Agreement. Page 5 SBA Form 147 (06/03/02)Version 4.1 SBAPPP5



--------------------------------------------------------------------------------



 
[ppploanclosingdocumentat007.jpg]
DocuSign Envelope ID: C730F4BB-CE88-4870-BBC6-EB7BE7FCFAC6 THIS IS A COPY This
is a copy view of the Authoritative Copy held by the designated custodian By
signing below, each individual or entity becomes obligated under this Note as
Borrower. By: BENJAMIN LOCKE By: Name: TECOGEN INC Name: TECOGEN INC Title: CEO
Title: Date: April 17, 2020 4/17/2020 | 8:58 AM PDT Date: April 17, 2020 COPY
VIEW Page 6 SBA Form 147 (06/03/02)Version 4.1 SBAPPP6



--------------------------------------------------------------------------------



 
[ppploanclosingdocumentat008.jpg]
DocuSign Envelope ID: C730F4BB-CE88-4870-BBC6-EB7BE7FCFAC6 THIS IS A COPY This
is a copy view of the Authoritative Copy held by the designated custodian OMB
Control No.: 3245-0407 Expiration Date: 09/30/2020 Paycheck Protection Program
Lender Application Form - Paycheck Protection Program Loan Guaranty The purpose
of this form is to collect identifying information about the Lender, the
Applicant, the loan guaranty request, sources and uses of funds, the proposed
structure (which includes pricing and the loan term), and compliance with SBA
Loan Program Requirements. This form reflects the data fields that will be
collected electronically from lenders; no paper version of this form is required
or permitted to be submitted. As used in this application, "Paycheck Protection
Program Rule" refers to the rules in effect at the time you submit this
application that have been issued by the Small Business Administration (SBA)
implementing the Paycheck Protection Program under Division A, Title I of the
Coronavirus Aid, Relief, and Economic Security Act (CARES Act). Instructions for
Lenders All Paycheck Protection Program (PPP) loans are processed by all Lenders
under delegated authority from SBA. This application must be submitted and
signed electronically in accordance with program requirements, and the
information requested is to be retained in the Lender's loan file. A. Lender
Information Lender Name: Webster Bank, National Association Lender Location ID:
15940 Address: 200 Executive Blvd.- Mail stop SO105City: Southington State: CT
Zip: 06489 Lender Contact:Matthew Cammarota Ph: (203) 271-7288 Cell or Ext:
Contact Email: MCammarota@WebsterBank.com Title: Director Bank Operations B.
Applicant Information Check One: Sole Proprietor Partnership C-Corp S-Corp LLC
Independent contractor Eligible self-employed individual 501(c)(3) nonprofit
501(c)(19) veterans organization Tribal business (sec. 31(b)(2)(C) of Small
Business Act) Other Applicant Legal Name: TECOGEN INC DBA: Business Tax ID:
04-3536131 45 FIRST AVENUE Applicant Applicant Address: City, State, Zip:
WALTHAM, MA 02451 Applicant Primary Contact:BONNIE J BROWN Phone: 339-793-1676
C. Loan Structure Information AmountofLoanRequest: $1,874,200.00 Guarantee%:
100% LoanTermin#ofMonths: 24 Payment: Deffered 6 mos Applicant must provide
documentation to Lender supporting how the loan amount was calculated in
accordance with the Paycheck Protection Program Rule and the CARES Act, and
Lender must retain all such supporting documentation in Lender's file. Interest
Rate: 1% D. Loan Amount Information Average Monthly Payroll multiplied by 2.5 $
Refinance of Eligible Economic Injury Disaster Loan, net of Advance $ (if
Applicable; see Paycheck Protection Program Rule) Total COPY VIEW$ E. General
Eligibility (If the answer is no to either, the loan cannot be approved ) . The
Applicant has certified to the Lender that (1) it was in operation on February
15, 2020 and had employees for whom the Applicant paid salaries and payroll
taxes or paid independent contractors, as reported on Form(s) 1099- MISC, (2)
current economic uncertainty makes this loan request necessary to Yes No support
the ongoing operations of the Applicant, (3) the funds will be used to retain
workers and maintain payroll or make mortgage interest payments, lease payments,
and utility payments, and (4) the Applicant has not received another Paycheck
Protection Program loan. . The Applicant has certified to the Lender that it (1)
is an independent contractor, eligible self-employed individual, or sole
proprietor or (2) employs no more than the greater of 500 or employees or, if
Yes No applicable, meets the size standard in number of employees established by
the SBA in 13 C.F.R. 121.201 for the Applicant's industry. F. Applicant
Certification of Eligibility (If not true, the loan cannot be approved) . The
Applicant has certified to the Lender that the Applicant is eligible under the
Paycheck Protection Program Rule. True G. Franchise/License/Jobber/Membership or
Similar Agreement (If applicable and no, the loan cannot be approved) The
Applicant has represented to the Lender that it is a franchise that is listed in
the SBA's Franchise . Yes No Directory. SBA Form 2484 (Revised 04/20) PPPAPP1
4/2020



--------------------------------------------------------------------------------



 
[ppploanclosingdocumentat009.jpg]
DocuSign Envelope ID: C730F4BB-CE88-4870-BBC6-EB7BE7FCFAC6 THIS IS A COPY This
is a copy view of the Authoritative Copy held by the designated custodian H.
Character Determination (If no, the loan cannot be approved) . The Applicant has
represented to the Lender that neither the Applicant (if an individual) nor any
Yes No individual owning 20% or more of the equity of the Applicant is subject
to an indictment, criminal information, arraignment, or other means by which
formal criminal charges are brought in any jurisdiction, or is presently
incarcerated, or on probation or parole. . The Applicant has represented to the
Lender that neither the Applicant (if an individual) nor any individual owning
20% or more of the equity of the Applicant has within the last 5 years, for any
felony: Yes No 1) been convicted; 2) pleaded guilty; 3) pleaded nolo contendere;
4) been placed on pretrial diversion; or 5) been placed on any form of parole or
probation (including probation before judgment). I. Prior Loss to
Government/Delinquent Federal Debt (If no, the loan cannot be approved) . The
Applicant has certified to the Lender that neither the Applicant nor any owner
(as defined in the Applicant's SBA Form 2483) is presently suspended, debarred,
proposed for debarment, declared Yes No ineligible, voluntarily excluded from
participation in this transaction by any Federal department or agency, or
presently involved in any bankruptcy. The Applicant has certified to the Lender
that neither the Applicant nor any of its owners, nor any . business owned or
controlled by any of them, ever obtained a direct or guaranteed loan from SBA or
Yes No any other Federal agency that is currently delinquent or has defaulted in
the last 7 years and caused a loss to the government. J. U.S. Employees (If no,
the loan cannot be approved) . The Applicant has certified that the principal
place of residence for all employees included in the Yes No Applicant's payroll
calculation is the United States. K. Fees (If yes, Lender may not pass any agent
fee through to the Applicant or offset or pay the fee with the proceeds of this
loan) . Is the Lender using a third party to assist in the preparation of the
loan application or application Yes No materials, or to perform other services
in connection with this loan? SBA Certification to Financial Institution under
Right to Financial Privacy Act (12 U.S.C. 3401) By signing SBA Form 2483,
Borrower Information Form in connection with this application for an
SBA-guaranteed loan, the Applicant certifies that it has read the Statements
Required by Law and Executive Orders, which is attached to Form 2483. As such,
SBA certifies that it has complied with the applicable provisions of the Right
to Financial Privacy Act of 1978 (12 U.S.C. 3401) and, pursuant to that Act, no
further certification is required for subsequent access by SBA to financial
records of the Applicant/Borrower during the term of the loan guaranty. Lender
Certification On behalf of the Lender, I certify that: . The Lender has complied
with the applicable lender obligations set forth in paragraphs 3.b(i)-(iii) of
the Paycheck Protection Program Rule. . The Lender has obtained and reviewed the
required application (including documents demonstrating qualifying payroll
amounts) of the Applicant and will retain copies of such documents in the
Applicant's loan file. I certify that: . Neither the undersigned Authorized
Lender Official, nor such individual's spouse or children, has a financial
interest in the Applicant.COPY VIEW 4/17/20 Authorized Lender Official: Date:
Matthew Cammarota Director Bank Operations Type or Print Name: Title: NOTE:
According to the Paperwork Reduction Act, you are not required to respond to
this collection of information unless it displays a currently valid OMB Control
Number. The estimated burden for completing this form, including time for
reviewing instructions, gathering data needed, and completing and reviewing the
form is 25 minutes per response. Comments or questions on the burden estimates
should be sent to U.S. Small Business Administration, Director, Records
Management Division, 409 3rd St., SW, Washington DC 20416, and/or SBA Desk
Officer, Office of Management and Budget, New Executive Office Building, Rm.
10202, Washington DC 20503. PLEASE DO NOT SEND FORMS TO THESE ADDRESSES. PPPAPP2
4/2020 SBA Form 2484 (Revised 04/20)



--------------------------------------------------------------------------------



 
[ppploanclosingdocumentat010.jpg]
Certificate Of Completion Envelope Id: C730F4BBCE884870BBC6EB7BE7FCFAC6 Status:
Completed Subject: Electronic Signature requested by Webster Bank for PPP Loan
Last4DigAppID: 5009 PrimBwrLastName: TECOGEN INC Source Envelope: Document
Pages: 9 Signatures: 1 Envelope Originator: Certificate Pages: 2 Initials: 0
Nancy Reilly AutoNav: Enabled 200 Executive Blvd. EnvelopeId Stamping: Enabled
Southington, CT 06489 Time Zone: (UTC-05:00) Eastern Time (US & Canada)
nreilly@websterbank.com IP Address: 163.116.135.113 Record Tracking Status:
Original Holder: Nancy Reilly Location: DocuSign 4/17/2020 11:47:32 AM
nreilly@websterbank.com Status: Authoritative Copy (1 of 1 documents) Holder:
Nancy Reilly Location: DocuSign 4/17/2020 11:58:03 AM nreilly@websterbank.com
Signer Events Signature Timestamp Benjamin Locke Sent: 4/17/2020 11:50:20 AM
benjamin.locke@tecogen.com Viewed: 4/17/2020 11:52:11 AM Security Level: Email,
Account Authentication Signed: 4/17/2020 11:58:02 AM (None) Signature Adoption:
Drawn on Device Using IP Address: 173.166.0.225 Electronic Record and Signature
Disclosure: Not Offered via DocuSign In Person Signer Events Signature Timestamp
Editor Delivery Events Status Timestamp Agent Delivery Events Status Timestamp
Intermediary Delivery Events Status Timestamp Certified Delivery Events Status
Timestamp Carbon Copy Events Status Timestamp BBMonetary Sent: 4/17/2020
11:58:02 AM BBMonetary@websterbank.com Security Level: Email, Account
Authentication (None) Electronic Record and Signature Disclosure: Not Offered
via DocuSign Witness Events Signature Timestamp Notary Events Signature
Timestamp Envelope Summary Events Status Timestamps Envelope Sent
Hashed/Encrypted 4/17/2020 11:58:02 AM Certified Delivered Security Checked
4/17/2020 11:58:02 AM



--------------------------------------------------------------------------------



 
[ppploanclosingdocumentat011.jpg]
Envelope Summary Events Status Timestamps Signing Complete Security Checked
4/17/2020 11:58:02 AM Completed Security Checked 4/17/2020 11:58:02 AM Payment
Events Status Timestamps



--------------------------------------------------------------------------------



 